NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 20a0466n.06

                                            No. 19-2467

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                        FILED
 COMFORCARE FRANCHISE SYSTEMS, LLC, a )                                           Aug 05, 2020
 Michigan limited liability company,        )                                 DEBORAH S. HUNT, Clerk
                                            )
       Plaintiff-Appellant,                 )
                                            )                      ON APPEAL FROM THE
 v.                                         )                      UNITED STATES DISTRICT
                                            )                      COURT FOR THE EASTERN
 COMFORCARE HILLSBORO MCMINNVILLE )                                DISTRICT OF MICHIGAN
 CORPORATION, an Oregon corporation; LIONEL )
 LARMANGER, an Oregon resident; KIMERIE )
 LARMANGER, an Oregon resident              )
                                            )
       Defendants-Appellees.                )


       Before: GRIFFIN, KETHLEDGE, and THAPAR, Circuit Judges.

       KETHLEDGE, Circuit Judge. Plaintiff ComForCare Franchise Systems (“CFS”) appeals

the district court’s decision to grant only in part CFS’s motion for a preliminary injunction.

We affirm.

       CFS entered into a Franchise Agreement with the defendants (whom we refer to as “the

Larmangers”), pursuant to which the Larmangers would provide in-home healthcare services. The

Larmangers later notified CFS that they were terminating the agreement and that they would

continue serving their existing patients. CFS then brought this suit, claiming among other things

that the Larmangers were in violation of a non-compete provision in the agreement. CFS also

moved for a preliminary injunction, seeking basically to enjoin the Larmangers (and their 53

employees) from providing any services to any patients. The district court granted the motion for

the most part, but denied it as to the Larmangers’ provision of services to their 79 existing patients.
No. 19-2467, ComForCare Franchise Systems v. ComForCare Hillsboro McMinnville, et al.


       We affirm largely on the basis of the district court’s thorough opinion. CFS’s overarching

complaint on appeal is that the district court “rewrote” the parties’ non-compete provision when it

allowed the Larmangers to continue serving their existing patients during the pendency of this

litigation. But that argument itself seriously misconstrues the nature of the decision at issue here.

No contract can dictate to a federal district court a decision whether to grant injunctive relief. That

decision instead depends upon an exercise of the court’s discretion, as bounded by the relevant

factors from the caselaw. See Trump v. Int’l Refugee Assistance Project, 137 S. Ct. 2080, 2087

(2017); S. Glazer’s Distribs. of Ohio, LLC v. Great Lakes Brewing Co., 860 F.3d 844, 854 (6th

Cir. 2017). The district court wisely applied those factors by recognizing that health-care providers

are not commodities, and found that the Larmangers’ existing patients would suffer if the

Larmangers were enjoined from serving them. We find no abuse of discretion.

       Affirmed.




                                                  2